--------------------------------------------------------------------------------

AMENDED AND RESTATED REORGANIZATION ASSET AND
SHARE PURCHASE AND SALE AGREEMENT

THIS AGREEMENT is dated effective July 30, 2007

AMONG:

> > > > PARK PLACE ENERGY CORP., formerly ST ONLINE CORP., a corporation
> > > > incorporated under the laws of the State of Nevada with an address at
> > > > 1220-666 Burrard Street, Vancouver, BC V6C 2X8
> > > > 
> > > > (“ST”)

AND:

> > > > SCOTT PEDERSEN, businessperson, c/o 1220-666 Burrard Street, Vancouver,
> > > > BC V6C 2X8
> > > > 
> > > > (“Pedersen”)

AND:

> > > > DAVID STADNYK, businessperson, c/o 1220 – 666 Burrard Street, Vancouver,
> > > > BC V6C 2X8
> > > > 
> > > > (“Stadnyk”)

AND:

> > > > ELENA AVDASSEVA, businessperson, c/o 1220 – 666 Burrard Street,
> > > > Vancouver, BC V6C 2X8
> > > > 
> > > > (“Avdasseva”)

WHEREAS:

(A)                ST has entered into a business combination agreement with
Park Place Energy Inc., a private Alberta energy company (“PPEI”), and 0794403
B.C. Ltd. (“Subco”), ST’s wholly-owned subsidiary, whereby ST will reorganize
its capital structure through a three-cornered amalgamation between PPEI and
Subco (the “RTO”), and after completion of the RTO, ST will carry on the
business of PPEI;

--------------------------------------------------------------------------------

- 2 -

(B)                The RTO requires certain transactions, including asset
divestitures, share transfers and changes of officers and directors to take
place prior to completion of the RTO;

(C)                ST is the sole owner and registrant of the domain name
“simpletennis.com” (the “Domain Name”) that is registered with DotRegistrar.com
(the “Registrar”);

(D)                The Domain Name and the “www” sub-domain to the Domain Name
resolve to a website currently operated by ST and known as “Simple Tennis” (the
“Website”) hosted by Glide Media Inc., doing business as Glide Hosting (the
“Host”);

(E)                ST wishes to sell to Pedersen, and Pedersen wishes to
purchase from ST, the Domain Name and the Website and other related content and
rights in accordance with the terms and conditions of this Agreement;

(F)                Stadnyk has been appointed as President and Chief Executive
Officer of ST in anticipation of the completion of the RTO;

(G)                Avdasseva is the owner of 30,000,000 common shares (on a
post-split basis) in the capital of ST (the “ST Shares”), and as part of the RTO
has agreed to sell and Stadnyk has agreed to buy the ST Shares, on the terms and
conditions of this Agreement;

(H)                The parties hereto entered into a reorganization asset and
share purchase and sale agreement dated the date hereof (the “Original
Agreement”); and

(I)                The parties hereto have now determined to enter into this
Agreement so as to amend and restate the terms of the Original Agreement.

NOW, THEREFORE, in consideration of the foregoing and the promises provided for
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

PART 1
INTERPRETATION

Definitions

1.1                In this Agreement, except as otherwise expressly provided or
as the context otherwise:

(a)        “Business Day” means any day other than a Saturday or Sunday or
statutory holiday in British Columbia;

(b)        “Developer” means Tidal Multimedia Inc., a Vancouver-based web design
company;

(c)        “Domain Name” has the meaning ascribed thereto in Recital (C);

--------------------------------------------------------------------------------

- 3 -

(d)        “Force Majeure” means an event or circumstance beyond the reasonable
control of a party that prevents or delays that party’s ability to perform its
obligations under this Agreement, including Acts of God, strikes and labour
disputes, fires, epidemics, sabotage, floods, earthquakes, power failure, war,
riots, terrorism, insurrection or civil disturbances and personal incapacity
including illness or death, but not any lack of money, credit or financing;

(e)        “Host” has the meaning ascribed thereto in Recital (D);

(f)        “Intellectual Property Rights” means all intellectual property,
including patents (including utility patents, design patents, registered
industrial designs, utility models and certificates of addition), patent
applications, copyright, trade marks (including trade names, business names and
service marks), information rights in computer software and databases, know-how,
trade secrets, other similar instruments or rights, whether registered or
unregistered, and all rights in relation to any of the foregoing which are
recognized anywhere in the world;

(g)        “Registrar” has the meaning ascribed thereto in Recital (C);

(h)        “Related Content” means all

(i)        videos, images, audio recordings, multimedia files, customer
accounts, scripts, files, text, stylings, source code, object code, electronic
data and other content available on or accessible from the Website, and

(ii)        POP addresses, sub-domains and accounts, data and services available
from or resolved to the Domain Name.

(i)        “Website” has the meaning ascribed thereto in Recital (D);

Interpretation

1.2                In this Agreement, except as otherwise expressly provided or
as the context otherwise:

(a)        the insertion of headings in this Agreement is for convenience of
reference only and will not affect the construction or interpretation of this
Agreement;

(b)        the word “or” is not exclusive and the word “including” is not
limiting (whether or not non-limiting language such as “without limitation” or
“but not limited to” or other words of similar import are used with reference
thereto);

(c)        a reference to a “Part” is to a Part of this Agreement, and the
symbol “§” followed by a number or some combination of numbers and letters
refers to the section, paragraph, subparagraph, clause or subclause of this
Agreement so designated;

(d)        a reference to an entity includes any successor to that entity;

--------------------------------------------------------------------------------

- 4 -

(e)        a word importing the masculine gender includes the feminine and
neuter, a word in the singular includes the plural, a word importing a corporate
entity includes an individual, and vice versa;

(f)        “person” will mean an individual, partnership, corporation (including
a business trust), joint stock company, trust unincorporated association, joint
venture, or other entity or a government or any agency, department or
instrumentality thereof and vice versa; and

(g)        words, phrases and acronyms not otherwise defined herein that have a
meaning commonly understood and accepted by persons familiar with the business
of Internet or information technology will be interpreted and understood to have
that meaning herein.

Currency

1.3                All references herein to an amount of money or currency shall
mean an amount in Canadian dollars, unless stated to the contrary.

PART 2
PURCHASE AND SALE OF WEBSITE

Transfer of Website

2.1                ST hereby transfers, conveys and assigns to Pedersen all of
ST’s right, title, and interest in and to:

(a)        the Domain Name;

(b)        the Website and all Related Content;

(c)        all Intellectual Property Rights in connection with (a) and (b)
above; and

(d)        any agreements between ST and any or all of the Host, the Developer
and the Registrar.

Consideration

2.2                In consideration of the transfer, conveyance and assignment
described in §2.1, Pedersen:

(a)        agrees to resign as a director and officer of ST effective
immediately; and

(b)        hereby transfers to ST for cancellation 17,000,000 shares (on a
post-split basis) in the authorized capital of ST (the “Pedersen Shares”)
currently held by Pedersen and the remaining 1,000,000 shares to remain in
Pedersen’s name.

--------------------------------------------------------------------------------

- 5 -

Complete Transfer, Conveyance and Assignment

2.3                ST acknowledges and agrees that the above transfer,
conveyance and assignment is a complete transfer, conveyance and assignment and
that ST retains no right, title or interest in or to the Domain Name, the
Website, the Related Content and all Intellectual Property Rights in connection
therewith, and ST hereby:

(a)        waives as against any person any and all moral rights it may have
therein or thereto, such moral rights including the right to restrain or claim
damages for any distortion, mutilation, or modification of any part thereof
whatsoever, and to restrain use or reproduction thereof in any context, or in
connection with any product or service; and

(b)        agrees not to commence any claims or proceedings against any person,
corporation, partnership, or other entity in respect of the ownership or use
thereof.

Injunctive Relief

2.4                ST acknowledges and agrees that a breach by it of this Part 2
or §4.6 would result in immediate and irreparable harm to Pedersen that could
not adequately be compensated by monetary award. Accordingly, in the event of
any such breach, Pedersen shall be entitled as a matter of right to apply to a
court of competent jurisdiction, without necessity of establishing the
inadequacy of a monetary award, for relief by way of injunction, restraining
order, decree or otherwise as may be appropriate to ensure compliance by ST with
this Part 2 or §4.6.

Outstanding Amounts

2.5                ST agrees to pay Pedersen, and Pedersen agrees to receive
from ST, the sums of US$10, 000 and Cdn$4,127 in full and final satisfaction of
any obligations of ST owing to Pedersen, except for those set out herein,
provided that Pedersen execute and deliver to ST a full and final release
substantially in the form set out in Schedule A.

Representations and Warranties of ST

2.6                ST represents and warrants to Pedersen that:

(a)        ST owns all right, title and interest in the Domain Name, the Website
and the Related Content, and the Intellectual Property Rights in connection
therewith, and ST has all necessary legal power, authority and capacity to
execute and deliver this Agreement and to perform its obligations hereunder and
to grant, free and clear of all encumbrances, all transfers, conveyances and
assignments provided hereunder;

(b)        this Agreement has been duly authorized, executed and delivered by ST
and constitutes a valid, binding and legally enforceable agreement of ST;

(c)        ST does not have any knowledge of any third party infringement of
Intellectual Property Rights with respect to the Website, the Domain Name or the
Related Content; and

--------------------------------------------------------------------------------

- 6 -

(d)        ST does not have any knowledge that the Website, the Domain Name or
the Related Content infringe on any Intellectual Property Rights of any third
parties.

Representations and Warranties of Pedersen

2.7                Pedersen represents and warrants to ST that:

(a)        he is the registered holder and the beneficial owner of the Pedersen
Shares and the Pedersen Shares are free and clear of all liens, charges and
encumbrances;

(b)        the Pedersen Shares represent all shares in the capital of ST legally
or beneficially owned or controlled by Pedersen;

(c)        he has full legal right and authority to enter into this Agreement
and sell the Pedersen Shares to ST upon the terms of this Agreement; and

(d)        this Agreement constitutes a legal, valid and binding obligation of
Pedersen, enforceable against him in accordance with its terms, except as may be
limited by bankruptcy, insolvency or similar laws of general application
affecting the rights of creditors and except that the availability of equitable
remedies is subject to the discretion of the court before which any proceedings
may be brought.

PART 3
SALE OF ST SHARES

Purchase and Sale of ST Shares

3.1                Avdasseva hereby agrees to sell, assign, transfer and deliver
to Stadnyk, and Stadnyk agrees to purchase and accept from Avdasseva, effective
July 30, 2007 (the “Closing Date”), all of the right, title and interest of
Avdasseva in and to the ST Shares, free and clear of all liens, charges and
encumbrances.

Purchase Price

3.2                The aggregate purchase price for the ST Shares is the sum of
US$10,000 (the “Purchase Price”).

Payment of Purchase Price and Delivery of ST Shares

3.3                The Purchase Price will be paid by Stadnyk by way of cash or
cheque or bank draft payable to Avdasseva on the Closing Date, against delivery
by Avdasseva of share certificates representing the ST Shares, duly endorsed for
transfer to Stadnyk.

Avdasseva’s Representations and Warranties

3.4                Avdasseva represents and warrants that:

--------------------------------------------------------------------------------

- 7 -

(a)        she is the registered holder and the beneficial owner of the ST
Shares and the ST Shares are free and clear of all liens, charges and
encumbrances;

(b)        she has full legal right and authority to enter into this Agreement
and sell the ST Shares to Stadnyk upon the terms of this Agreement; and

(c)        this Agreement constitutes a legal, valid and binding obligation of
Avdasseva, enforceable against her in accordance with its terms, except as may
be limited by bankruptcy, insolvency or similar laws of general application
affecting the rights of creditors and except that the availability of equitable
remedies is subject to the discretion of the court before which any proceedings
may be brought.

Acknowledgment regarding Cancellation of ST Shares

3.5               Avdasseva and Stadnyk acknowledge and agree that following the
purchase and sale of the ST Shares to Stadnyk, as a condition precedent to the
RTO, Stadnyk will return to ST for cancellation 28,000,000 of the ST Shares,
with 2,000,000 of the ST Shares to be retained by Stadnyk.

Release

3.6               Avdasseva aggress, in consideration of the sum of $10.00 and
other good and valuable consideration, the receipt of which is hereby
acknowledged, execute and deliver to Stadnyk and ST a full and final release
substantially in the form set out in Schedule B.

PART 4
GENERAL PROVISIONS

Assignment

4.1                No party may assign this Agreement or its rights or
obligations hereunder without the prior written consent of the other parties.

Notices

4.2                Any notice or other communication required to be given under
this Agreement will be deemed properly given if given in writing and delivered
in person or sent by registered mail to the address of such party set out on the
first page of this Agreement. Any party may from time to time change such
address by giving the other parties reasonable notice of such change in
accordance with this §4.2. If delivered in person, such notice will be deemed to
be delivered on that day. If delivered by mail, notice will be deemed to be
given on the fifth Business Day following mailing.

Amendments

4.3                This Agreement may not be amended except by written agreement
among the parties hereto.

--------------------------------------------------------------------------------

- 8 -

Survival

4.4                Notwithstanding the expiration or termination of this
Agreement for any reason, all payment obligations that have accrued hereunder,
all obligations with respect to the ownership of intellectual property, all
obligations and rights which by their nature are intended to continue or survive
and all representations and warranties will survive the expiration or
termination of this Agreement.

Inurement

4.5                This Agreement will be binding upon and inure to the benefit
of each party and their respective successors and permitted assigns.

Further Steps

4.6                Each party will in a prompt fashion in each case execute and
deliver such further and other agreements, documents and instruments and take
such further acts as are reasonably necessary or desirable to carry out the
intent of this Agreement. Without limiting the generality of the foregoing in
connection with Part 2 above, ST will as soon as reasonably practicable

(a)        co-operate fully with Pedersen with respect to signing further
documents and doing such acts and other things reasonably requested by Pedersen
to confirm or evidence the matters set out in Part 2, or to obtain, register or
enforce any right in respect thereof,

(b)        change or cause the Registrar to change the registrant of the Domain
Name from ST to Pedersen or such other person as Pedersen directs, and

(c)        give any notice required by or obtain any consent required from the
Host or the Developer with respect to the assignment of the agreements described
in §2.1(d) .

Governing Law

4.7                This Agreement will be governed by and construed,
interpreted, and enforced in accordance with the laws of the Province of British
Columbia and the laws of the Canada applicable therein. The parties irrevocably
submit to the non-exclusive jurisdiction of the courts of the Province of
British Columbia.

Waivers, Relinquishments

4.8                The failure of a party to insist upon or enforce strict
performance of any of the provisions of this Agreement or to exercise any rights
or remedies under this Agreement will not be construed as a waiver or
relinquishment to any extent of such party’s right to assert or rely upon any
such provisions, rights or remedies in that or any other instance; rather, the
same will be and remain in full force and effect.

--------------------------------------------------------------------------------

- 9 -

Severability

4.9                If any provision of this Agreement is determined by a court
of competent jurisdiction to be illegal, invalid, or unenforceable, the
remaining provisions will remain in full force and effect.

Counterparts

4.10               This Agreement may be executed and delivered by facsimile and
in any number of counterparts. Each executed counterpart and each facsimile
signature will be deemed to be an original. All executed counterparts taken
together will constitute one agreement.

Independent Legal Advice

4.11               Each of the parties acknowledges, confirms and agrees that it
has had the opportunity to seek and was not prevented nor discouraged by any
party hereto from seeking independent legal advice prior to the execution and
delivery of this Agreement and that, in the event that such party did not avail
itself with that opportunity prior to signing this Agreement, such party or it
did so voluntarily without any undue pressure and agrees that its failure to
obtain independent legal advice should not be used by it as a defence to the
enforcement of its obligations under this Agreement.

[Remainder of page left intentionally blank]

--------------------------------------------------------------------------------

- 10 -

Entire Agreement

4.12               This Agreement, together with all Schedules hereto, sets
forth the entire agreement, and supersedes and replaces any and all prior
agreements or understandings between the parties, whether written or oral,
regarding the subject matter hereof and, without limiting the generality of the
foregoing, this Agreement supersedes and replaces the Original Agreement. No
course of prior dealings, no usage of trade, and no course of performance will
be used to modify, supplement, or explain any terms used in the Agreement.

IN WITNESS WHEREOF, each of the parties have executed this Agreement or caused
this Agreement to be executed by its duly authorized representatives as of the
date first written above.

PARK PLACE ENERGY CORP.  

Per: /s/ David Stadnyk     Authorized Signatory  

Signed, Sealed and Delivered by SCOTT
PEDERSEN in the presence of:


/s/ Emilia Luca   /s/ Scott Pedersen Witness (Signature)   SCOTT PEDERSEN      
Emilia Luca, Notary Public     Name (please print)           #202 – 4548
Johnston Rd.     Address           White Rock, BC V4B 3Z8                
Signed, Sealed and Delivered by ELENA     AVDASSEVA in the presence of:        
  /s/ JanUrata     Witness (Signature)   /s/ Elena Avdasseva     ELENA AVDASSEVA
Jan Urata   Name (please print)           1500 – 1055 West Georgia Street    
Address           Vancouver, BC V6E 4N7    


--------------------------------------------------------------------------------

- 11 -

Signed, Sealed and Delivered by DAVID     STADNYK in the presence of:          
/s/ JanUrata           Witness (Signature)   /s/ David Stadnyk     DAVID STADNYK
Jan Urata   Name (please print)           1500 – 1055 West Georgia Street    
Address           Vancouver, BC V6E 4N7    


--------------------------------------------------------------------------------

SCHEDULE A

FORM OF RELEASE

KNOW ALL MEN BY THESE PRESENTS that, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by Scott Pedersen (the
“Releasor”), the Releasor does hereby remise, release and forever discharge PARK
PLACE ENERGY CORP., formerly ST. ONLINE CORP. (the “Corporation”) of and from
any and all liabilities, whether contingent or otherwise, debts, sum and sums of
money, accounts, dues, contracts, agreements, covenants, guarantees, actions,
suits, causes of action or complaints, bonds, obligations, claims, counterclaims
and demands whatsoever either at law or in equity or otherwise which against it
the Releasor ever had, now has or which the legal representatives, successors or
assigns of the Releasor hereafter can, shall or may have by reason of any cause,
matter or thing whatsoever, whether known or unknown, that the Releasor now has
or hereafter may have against the Corporation by reason of any cause, act, deed,
matter, thing or omission existing up to and inclusive of July 30, 2007,
including, but not limited to, claims as a shareholder of the Corporation and
the balance of any outstanding fees, expenses, participation in profits,
earnings or other remuneration whether authorized by articles, by-laws,
resolution, contract or otherwise.

THE RELEASOR FURTHER DECLARES that he has read this Release and knows and fully
understands the contents of the same and that the Releasor has not assigned to
any person, partnership, body corporate or other entity any claim which the
Releasor releases under this Release.

IN WITNESS WHEREOF the Releasor has duly executed this Release as of the 9th day
of August, 2007.

 

/s/ Emilia Luca     Witness (Signature)           Emilia Luca, Notary Public    
Name (please print)       /s/ Scott Pedersen #202 – 4548 Johnston Rd.   SCOTT
PEDERSEN Address           White Rock, BC V4B 3Z8    


--------------------------------------------------------------------------------

SCHEDULE B

FORM OF RELEASE

KNOW ALL MEN BY THESE PRESENTS that, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by Elena Avdasseva (the
“Releasor”), the Releasor does hereby remise, release and forever discharge PARK
PLACE ENERGY CORP., formerly ST. ONLINE CORP. (the “Corporation”) and David
Stadnyk (“Stadnyk”) of and from any and all liabilities, whether contingent or
otherwise, debts, sum and sums of money, accounts, dues, contracts, agreements,
covenants, guarantees, actions, suits, causes of action or complaints, bonds,
obligations, claims, counterclaims and demands whatsoever either at law or in
equity or otherwise which against them the Releasor ever had, now has or which
the legal representatives, successors or assigns of the Releasor hereafter can,
shall or may have by reason of any cause, matter or thing whatsoever, whether
known or unknown, that the Releasor now has or hereafter may have against the
Corporation or David Stadnyk by reason of any cause, act, deed, matter, thing or
omission existing up to and inclusive of July 30, 2007, including, but not
limited to, claims as a shareholder of the Corporation and the balance of any
outstanding fees, expenses, participation in profits, earnings or other
remuneration whether authorized by articles, by-laws, resolution, contract or
otherwise.

THE RELEASOR FURTHER DECLARES that he has read this Release and knows and fully
understands the contents of the same and that the Releasor has not assigned to
any person, partnership, body corporate or other entity any claim which the
Releasor releases under this Release.

IN WITNESS WHEREOF the Releasor has duly executed this Release as of the 9th day
of August, 2007.

Signed, Sealed and Delivered by ELENA AVDASSEVA in the presence of:

/s/ Justin Liu           Witness (Signature)   /s/ Elena Avdasseva     ELENA
AVDASSEVA Justin Liu   Name (please print)           1066 Groveland Road    
Address           West Vancouver, BC V7S 1Z4  


--------------------------------------------------------------------------------